Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 14, 2016

The Court of Appeals hereby passes the following order:

A16D0320. JEFFREY MARTIN v. PACIFIC POINT DEVELOPMENT.

      In this dispossessory action, Jeffrey Martin has filed an application for
discretionary review of a court order dismissing his petition for certiorari. While the
order is signed by a superior court judge, there is no superior court case number. In
addition, the order was filed in the magistrate court. It does not appear that there has
been any state or superior court review of Martin’s claims of error. This Court may
only address magistrate court matters that have been reviewed by the state or superior
court. See Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991); Westwind
Corp. v. Washington Federal Savings & Loan Assn., 195 Ga. App. 411 (1) (393 SE2d
479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby
TRANSFERRED to the Superior Court of DeKalb County. Martin’s emergency
motion for writ of supersedeas filed pursuant to Court of Appeals Rule 40 (b) is
DISMISSED as moot.
Court of Appeals of the State of Georgia
                                     04/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.